Olds, C. J.
There is no question presented for the decision of this court by the record in this case.
The record does not contain the complaint or any of the pleadings in the cause, nor is there even a statement of their contents or anything to show what the issues were or what remedy or relief was sought by the action. The record entitles the cause; then shows the appointment of a special judge to try the cause, and the oath taken by the special judge. Then follows what purports to be a special finding of facts made by the court at the request of the parties, and conclusions of law stated by the court. Neither the statement which purports to be a finding of facts nor the conclusions of law are signed by the judge, nor are they or either of them brought into the record by bill of exceptions. There, is no bill of exceptions in the record. The record, therefore, contains nothing in the way of pleadings, special finding of facts or evidence. The judgment must be affirmed.
Judgment affirmed, with costs.